Title: From George Washington to Louis Frondeville, 18 November 1783
From: Washington, George
To: Frondeville, Louis


                  
                     Sir
                     West–point 18 Novr 1783
                  
                  I had not the pleasure to Receive your Letter of the 15 May untill the 7th of this Month, and the same day I transmitted the Letter for Mr Lambert to the Consull General of France to deliver to that Gentleman who I understood was then in Philadelphia—but by the inclosed answer of Mr Marbois it seems Mr Lambert had already left this Country—the Letter is therefore inclosed.
                  It was unfortunate for Mr Lambert that he arrived at a time when all Military Operations were about to cease—had this not been the case I should have been happy in paying every attention to the Recommendations he brought—and rendering him every service in my power. I have the honor to be &c.
                  
               